Order filed September 18, 2014




                                        In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-14-00224-CV
                                     __________

                          JAMIE CROSS, Appellant
                                          V.
   MARTHA AND JAMES EUGENE LITTLEFIELD, Appellees


                     On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                         Trial Court Cause No. C45718


                                      ORDER
      Appellant, Jamie Cross, has filed a pro se notice of appeal in this cause.
Upon being notified that the $195 filing fee was due, Appellant filed in this court a
notarized statement of inability to pay costs. The district clerk has filed a timely
contest. Pursuant to TEX. R. APP. P. 20.1(h)(4), we abate the appeal and refer the
indigence contest to the trial court for resolution.
      The trial court is directed to comply with TEX. R. APP. P. 20.1 in conducting
a hearing and determining whether Appellant is indigent. Unless a written order
sustaining the contest is timely entered, Appellant will be allowed to proceed
without advance payment of costs. TEX. R. APP. P. 20.1(i)(4).
      The district clerk is directed to forward to this court on or before October 24,
2014, a supplemental clerk’s record containing any orders and findings entered by
the trial court regarding the indigence contest. The appeal will be reinstated upon
receipt of the supplemental clerk’s record.
      This appeal is abated.


                                                    PER CURIAM


September 18, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2